IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,536


EX PARTE DAVID MEZA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2000-CR-929-D IN THE 103RD DISTRICT COURT

FROM CAMERON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to fifteen years' imprisonment. The Thirteenth Court of Appeals affirmed his
conviction. Meza v. State, No. 13-01-00141-CR (Tex. App.-Corpus Christi, delivered August 22,
2002, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. We remanded this application
to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed. The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Thirteenth Court of Appeals in Cause No. 13-01-00141-CR that affirmed his conviction in Case
No. 2000-CR-929-D from the 103rd Judicial District Court of County, Texas. Applicant shall file his
petition for discretionary review with the Thirteenth Court of Appeals within 30 days of the date on
which this Court's mandate issues.
	Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: November 1, 2006
Do not publish